DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration of claim 13 in which the two rejector jaws are “hingedly connected to one another” (emphasis added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 13 recite “wherein the plurality of retractor jaws is disposed in an open position by a spring” and “wherein the retractor jaws are disposed in an open position by a spring”, respectively, where it is unclear whether a single spring is employed to dispose the [plurality of] retractor jaws in the open position or, alternatively,  each jaw of the [plurality of] retractor jaws is disposed in the open position by a spring, as shown in the figures and described in the specification (e.g., with a separate spring 116, 118 for each of the retractor jaws 102, 104 shown in Fig. 1 and recited in paragraphs 0045-0046).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalton (US 2006/0206008 A1).
Regarding claim 1, Dalton discloses an organ retractor comprising:
a plurality of retractor jaws (tube segments 14; Figs. 1-2, 5; para. 0025);
a central support structure (collar 18; Figs. 1-2, 5), and
a central housing (collet 19; Figs. 1-2, 5; para. 0026) including a threaded portion (internal threads; Figs. 2, 5), wherein the plurality of retractor jaws is hingedly connected to the central housing (see Figs. 2-5: where retractor jaws 14 are hinged at point 17 to central support structure 18, the jaws 14 are thus hingedly, indirectly coupled with central housing 19 by way of central support structure 18; para. 0025-0026), wherein the central support structure is coupled to the central housing (threadedly coupled, as shown in Figs. 2 and 5), and
wherein the plurality of retractor jaws is disposed in an open position by a spring (with jaws 14 having the extendable configuration shown in the analogous embodiment of Figs. 1-10, each jaw 14 is retained/disposed in an open position by a ratchet spring wire 38 engaged in a slot 40, as shown in Figs. 8 and 10 with a lower portion 34 extended away from upper portion 35; para. 0032-0034; Examiner notes that the claim recites that the jaws are “disposed” – not biased – “in an open position”, and the “open position” is not specifically defined in the language of the claim limitation).
Regarding claim 2, Dalton discloses the organ retractor of claim 1, wherein the central support structure is disposed between the plurality of retractor jaws (central support structure 18 is shown to be disposed at least partially between retractor jaws 14; Figs. 1-2, 5).
Regarding claim 3, Dalton discloses the organ retractor of claim 1, wherein the plurality of retractor jaws includes two retractor jaws (retractor tube segments/jaws 14 includes two jaws; Figs. 1-5; para. 0031).
Regarding claim 4, Dalton discloses the organ retractor of claim 1, further comprising a threaded obturator (central obturator 22, having external threads proximate head 23 thereof; Fig. 2; para. 0028), configured to engage with the threaded portion of the central housing (threaded head 23 of obturator 22 engaged with internally threaded portion of central housing 19; Fig. 2; para. 0028).
Regarding claim 5, Dalton discloses the organ retractor of claim 4, wherein, responsive to engaging the threaded obturator (22; Fig. 2) with the threaded portion of the central housing (19, shown in Fig. 2), the organ retractor is capable of being manipulated via the threaded obturator (head 23 of obturator 22 is capable of being grasped by a surgeon so that retractor 10 can be manipulated via the threaded obturator 22; Figs. 1-2).
Regarding claim 6, Dalton discloses the organ retractor of claim 5, wherein manipulation includes lifting the threaded obturator, such that the organ retractor is lifted to support an organ (where retractor 10 is capable of being manipulated via manipulation of threaded obturator 22, as described above with respect to claim 5, such manipulation can include lifting the obturator 22 while it is threadably engaged with central housing 19 to lift the retractor 10 to support an organ; Figs. 1-2).
Regarding claim 7, Dalton discloses the organ retractor of claim 6, wherein the organ is generally supported by the plurality of retractor jaws and the central support structure (where retractor 10 can be manipulated/lifted via the obturator 22 to support an organ, as described above with respect to claims 5 and 6, the organ could be generally supported by the retractor jaws 14 and therefore  by the central support structure 18 to which they are hingedly attached; Figs. 1-2).
Regarding claim 8, Dalton discloses the organ retractor of claim 5, wherein, responsive to lifting the threaded obturator, the threaded obturator is clamped at an exterior of a patient, such that the threaded obturator is prevented from sliding within an incision on the patient (retractor 10 is inserted into a patient up to the level indicated at “29” such that the obturator head 23 is disposed at an exterior of the patient, it is understood that lifting of the threaded obturator 22 would involve the head 23 of threaded obturator 22 being clamped due to its connection with central housing 19, at an exterior of the patient and prevented from sliding within the incision due to its connection with central housing 19 of the retractor; Figs. 1-2; para. 0029).
Regarding claim 9, Dalton discloses the organ retractor of claim 1, wherein the central housing (19; Figs. 1-2) includes an end piece (22; Figs. 1-2), configured to be manipulated by a surgical grasping tool (obturator head 23 of end piece 22 is capable of being manipulated by a surgical grasping tool; Figs. 1-2; para. 0028).
Regarding claim 13, Dalton discloses an organ retractor comprising: 
two retractor jaws (14; Figs. 1-2, 5), hingedly coupled to one another; and 
a central support structure (18; Figs. 1-2, 5) disposed between the retractor jaws (as shown in Figs. 2 and 5, disposed between jaws 14), wherein the retractor jaws are disposed in an open position by a spring (with jaws 14 having the extendable configuration shown in the analogous embodiment of Figs. 1-10, each jaw 14 is retained/disposed in an open position by a ratchet spring wire 38 engaged in a slot 40, as shown in Figs. 8 and 10 with a lower portion 34 extended away from upper portion 35; para. 0032-0034; Examiner notes that the claim recites that the jaws are “disposed” – not biased – “in an open position”, and the “open position” is not specifically defined in the language of the claim limitation).
Regarding claim 15, Dalton discloses the organ retractor of claim 13, further comprising a central housing (19; Figs. 1-2, 5) including a threaded portion (internally threaded portion; Fig. 2), wherein the retractor jaws are hingedly connected to the central housing (see Figs. 2-5: where retractor jaws 14 are hinged at point 17 to central support structure 18, the jaws 14 are thus hingedly, indirectly coupled with central housing 19 by way of central support structure 18; para. 0025-0026), and wherein the central support structure (18; Fig. 1) is coupled to the central housing (19, as shown, threadably coupled; Figs. 1-2).
Regarding claim 16, Dalton discloses the organ retractor of claim 15, further comprising a threaded obturator (central obturator 22, having external threads proximate head 23 thereof; Fig. 2; para. 0028), configured to engage with the threaded portion of the central housing (threaded head 23 of obturator 22 engaged with internally threaded portion of central housing 19; Fig. 2; para. 0028).
Regarding claim 17, Dalton discloses the organ retractor of claim 16, wherein, responsive to engaging the threaded obturator (22; Fig. 2) with the threaded portion of the central housing (19, shown in Fig. 2), the organ retractor is capable of being manipulated via the threaded obturator (head 23 of obturator 22 is capable of being grasped by a surgeon so that retractor 10 can be manipulated via the threaded obturator 22; Figs. 1-2; para. 0029).
Regarding claim 18, Dalton discloses the organ retractor of claim 17, wherein manipulation includes lifting the threaded obturator, such that the organ retractor is lifted to support an organ (where retractor 10 is capable of being manipulated via manipulation of threaded obturator 22, as described above with respect to claim 5, such manipulation can include lifting the obturator 22 while it is threadably engaged with central housing 19 to lift the retractor 10 to support an organ; Figs. 1-2).
Regarding claim 19, Dalton discloses the organ retractor of claim 18, wherein, responsive to lifting the threaded obturator, the threaded obturator is clamped at an exterior of a patient, such that the threaded obturator is prevented from sliding within an incision on the patient (retractor 10 is inserted into a patient up to the level indicated at “29” such that the obturator head 23 is disposed at an exterior of the patient, it is understood that lifting of the threaded obturator 22 would involve the head 23 of threaded obturator 22 being clamped due to its connection with central housing 19, at an exterior of the patient and prevented from sliding within the incision due to its connection with central housing 19 of the retractor; Figs. 1-2; para. 0029).
Regarding claim 20, Dalton discloses the organ retractor of claim 15, wherein the central housing (19; Figs. 1-2) includes an end piece (22; Figs. 1-2), configured to be manipulated by a surgical grasping tool (obturator head 23 of end piece 22 is capable of being manipulated by a surgical grasping tool; Figs. 1-2; para. 0028).
Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2006/0270910 A1).
Regarding claim 13, as best understood, Davis discloses an organ retractor comprising: 
two retractor jaws (jaws 12a, 12b, rods 23 and collars 25a, 25b collectively define two retractor jaws; Fig. 5; para. 0045), hingedly coupled to one another (indirectly hingedly coupled to one another by pivoting connection with central support structure 16; Fig. 5; para. 0039); and 
a central support structure (16, best shown in Figs. 2 and 3, not labeled in Fig. 5) disposed between the retractor jaws (shown disposed at least between rods 23 and collars 25a, 25b of the two retractor jaws; Figs. 3 and 5), wherein the retractor jaws are disposed in an open position by a spring (biasing members/springs 24 drive, i.e., bias, the retractor jaws 12a, 12b to the operational open configuration shown in Figs. 3 and 5; para. 0039-0040).
Regarding claim 14, Davis discloses the organ retractor of claim 13, wherein the central support structure is sized and shaped to retract a liver (working end 12, which includes jaws 12a, 12b and central support structure 16, can be designed, i.e., sized and shaped, to conform to the topology of a tissue surface to be stabilized, such that central support structure is considered to be sized and shaped for retracting a liver; para. 0043).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2006/0270910 A1) in view of Benneti (US 5,894,843 A)
Regarding claim 1, as best understood, Davis discloses an organ retractor comprising: 
a plurality of retractor jaws (12a, 12b; Fig. 5; para. 0036, 0045); 
a central support structure (16; Fig. 2; para. 0036, 0045), and 
a central housing (14; Fig. 5), wherein the plurality of retractor jaws (12a, 12b) is hingedly connected to the central housing (hingedly coupled with central housing 14 by a rigid or semi-rigid rod 23 coupled with each jaw 12a, 12b and collars 25a, 25b which rotate about the central housing to form the hinged connection; Fig. 5; para. 0045), wherein the central support structure is coupled to the central housing (via ball joint 18 received in socket 20 of central housing 14, best shown in analogous embodiment of Figs. 1-2; para. 0036), and 
wherein the plurality of retractor jaws is disposed in an open position by a spring (biasing members/springs 24 drive, i.e., bias, the retractor jaws 12a, 12b to the operational open configuration shown in Figs. 1 and 3; para. 0039-0040).
Additionally, Davis discloses wherein the central support structure (16; Fig. 2) includes a ball joint feature (18; Fig. 2; para. 0036) received in a corresponding socket feature (20; Figs. 1-3) of the central housing (14; Figs. 1-2), and teaches that upon increasing compressive clamping forces of the socket on the ball joint locks the position of the central support structure relative to the central housing so that it can neither rotate nor translate relative to the central housing (see para. 0036). 
However, Davis does not specifically disclose the central housing including a threaded portion.
Benneti is considered analogous to the claimed invention because it is directed towards a surgical retractor and stabilizer system (see Fig. 1; column 4, lines 8-18) that includes at least a central housing (11; Fig. 1; column 7, lines 66-67) coupled with a central support structure (connecting shaft 2; Fig. 1; column 8, lines 2-9) via a locking ball joint (5; Fig. 1; column 3, lines 2-9), and wherein the central housing (11; Fig. 1) includes a threaded portion (threaded push block 7; Fig. 1; column 8, lines 10-21). 
Benneti also discloses wherein the threaded portion (7; Fig. 1) is connected with a long Allen tool (9; Fig. 1; column 8, lines 10-21) positioned within the central housing (11; Fig. 1) and actuated by a thumbscrew (8; Fig. 1) at an end of the central housing to selectively lock, or allow continuous positioning of, the position of the ball joint, and therefore the central support structure, with respect to the central housing (see Fig. 1 and column 8, lines 10-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis’s central housing, as an alternative to the socket portion for receiving the ball joint of the central support structure, to include Benneti’s threaded push block portion disposed within the central housing, as well as Benneti’s Allen tool actuated by a thumb screw for selectively adjusting the position of the threaded push block to allow or prevent movement of the ball joint, as described above, because Benneti recognizes this as a suitable alternative for connecting a central housing and a central support structure which are structurally analogous to the configuration taught by Davis, and because such a configuration would allow the position of the central support structure relative to the central housing to be locked into a desired position, and also to be adjusted as needed for a given application. 
	Regarding claim 3, Davis and Benneti, in combination, disclose the organ retractor of claim 1, wherein the plurality of retractor jaws (12a, 12b; Fig. 5) includes two retractor jaws (see Fig. 5).
Regarding claim 10, Davis discloses the organ retractor of claim 1, wherein the plurality of retractor jaws (12a, 12b; Fig. 5), the central support structure (16; Figs. 2 and 5), and central housing (14; Fig. 5) are configured to be inserted, into a patient, via a port (shown capable for being inserted into a patient via a small opening or port, such as obturator sleeve 28 shown in analogous embodiment of Figs. 4A-4B; para. 0040, 0042).
Regarding claim 11, Davis discloses the organ retractor of claim 10, wherein the plurality of retractor jaws are inserted into the patient in a closed configuration, such that the plurality of retractor jaws are closed around the central support structure (jaws 12a, 12b generally close around central support structure 16 when inserted, via port 28, in a closed configuration due to the walls of the port 28 compressing the jaws 12a, 12b; Figs. 4A-5).
Regarding claim 12, Davis discloses the organ retractor of claim 11, wherein, responsive to exiting the port and entering the patient, the plurality of retractor jaws are disposed into the open position via the spring, away from the central support structure (as jaws 12a, 12b exit port 28, from the configuration shown in Fig. 4B to the configuration shown in Fig. 4A, springs 24, best shown in Fig. 3, drive the jaws 12a, 12b into the open position away from central support structure 16, also shown in Fig. 5; para. 0040, 0042).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892 form for other potentially relevant, pertinent references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/
Supervisory Patent Examiner, Art Unit 3773